DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-14, 16-18 and 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1 and 3-13 are allowed because the prior art of record, US 2019/0378790, neither anticipates nor render obvious the limitations of the base claims 1 that recite “the back side-front side connection structure is separated from the dummy gate in the second direction” in combination with other elements of the base claims 1.

Claims 14 and 16-17 are allowed because the prior art of record, US 2019/0378790, neither anticipates nor render obvious the limitations of the base claims 14 that recite “the back side-front side connection structure is separated from the dummy gate in the second direction” in combination with other elements of the base claims 14.

Claims 18 and 20 are allowed because the prior art of record, US 2015/0069520 in view of US 2019/0378790, neither anticipates nor render obvious the limitations of the base claims 18 that recite “the back side-front side connection structure is separated from the dummy gate in the second direction” in combination with other elements of the base claims 18.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TONG-HO KIM/Primary Examiner, Art Unit 2811